PER CURIAM:
Ipolito Campos appeals the district court’s order denying his self-styled motion to “Invok[e] the Inherent Equity Jurisdiction of this Court as Recognized in the Savings Clause of F.R.C.P. 60(b),” after Campos rejected the district court’s notice and attempt to construe Campos’ motion pursuant to 28 U.S.C. § 2255 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United, States v. Campos, No. 2:03-cr-00032-HCM, 2006 WL 3760061 (E.D.Va. Dec. 18, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.